Citation Nr: 1020680	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  10-12 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for end-stage renal 
disease, as secondary to      service-connected hypertension. 


REPRESENTATION

Appellant represented by:	Jaya A. Shutliff, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from April 1978 to 
September 1983.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, denying entitlement to the benefit sought.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.


REMAND

The Boards finds based on review of the current record that a 
VA examination and medical opinion is needed to provide 
definitive insight into the likely etiology of claimed end-
stage renal disease, and whether it is attributable to 
underlying service-connected hypertension. 

There is a considerable variance of opinion that different VA 
treatment providers have indicated in their assessment of 
what causative factor is behind the Veteran's ongoing 
condition of end-stage renal disease. There are earlier 
records including a June 2004 VA physician's outpatient 
report stating the diagnosis of diabetic nephropathy -- 
indicating an etiology of kidney problems based in the 
Veteran's nonservice-connected diabetes mellitus, type II. 
The May 2005 treatment note from a VA general practitioner 
states a similar conclusion. This notwithstanding, more 
recent treatment in December 2008 from a nephrologist 
identified a history of  "end-stage renal disease from 
hypertensive nephrosclerosis." Still, other records take a 
more multi-factorial approach such as a previous September 
2008 consult with another nephrologist, indicating end-stage 
renal disease due to a combination of diabetes, hypertension 
and hepatitis C. 


The Veteran has also submitted medical journal articles 
pertaining to the disorder claimed, several of which refer to 
the fact that high blood pressure statistically is considered 
one of the leading causes of end-stage renal disease. While 
these articles are certainly probative to the issue at hand, 
further medical inquiry is needed to establish what 
transpired in this particular case. See Timberlake v. Gober, 
14 Vet. App. 122, 130 (2000); Wallin v. West, 11 Vet. App. 
509, 514 (1998). 

In view of the above, the Board considers a VA Compensation 
and Pension examination to be essential in this case. The 
purpose of the examination must be    to determine whether 
there is any secondary medical relationship between                      
the Veteran's end-stage renal disease, and service-connected 
hypertension, based on a thorough review of his current 
status as well as medical history. See 38 U.S.C.A.  § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009) (VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim).
Also important is that the examining physician address not 
only whether hypertension initially caused end-stage renal 
disease, but also whether the latter condition has undergone 
chronic aggravation due to the former. See 38 C.F.R.            
§ 3.310(b) (indicating that a claimant may be entitled to 
service connection on a secondary basis when it is shown that 
a service-connected disability has chronically aggravated a 
nonservice-connected disability); Allen v. Brown, 7 Vet. App. 
439 (1995).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the Veteran for 
a VA nephrology examination. The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination. All indicated tests and 
studies should be performed, and all 
findings should be set forth in detail. It 
is then requested that the VA examiner 
indicate whether it is at least as likely 
as not                      (i.e., 50 
percent or greater probability) that the 
Veteran's diagnosed end-stage renal 
disease is etiologically related to his 
service-connected hypertension. The 
examiner should consider both initial 
causation of the end-stage renal disease 
by the service-connected hypertension,     
and the possibility that the Veteran's 
end-stage renal disease has been 
permanently aggravated by the same.  For 
purposes of this analysis, aggravation is 
defined as     a permanent worsening of 
the nonservice-connected disability beyond 
that due to the natural disease process.  
The examiner should further indicate 
consideration of the medical journal 
articles of record which state the 
presence of a statistical link between 
end-stage renal disease and hypertension, 
to the extent this is probative of what 
occurred in this particular case. 

The VA examiner should include in the 
examination report the rationale for all 
opinions expressed. However,  if the 
examiner cannot respond to the inquiry 
without resort to speculation, he or she 
should so state, and further explain why 
it is not feasible to provide a medical 
opinion.

2.	The RO should then review the claims 
file.                      If the 
directives specified in this remand have 
not been implemented, appropriate 
corrective action should be undertaken 
before readjudication. Stegall v. West, 11 
Vet. App. 268 (1998).

3.	Thereafter, the RO should readjudicate 
the claim             on appeal in light 
of all additional evidence received.            
If the benefit sought on appeal is not 
granted,                   the Veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
(SSOC) and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



